Citation Nr: 0738267	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-41 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) greater than 50 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  He also served in the Army National Guard from 
January 1988 to August 1994.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a Board hearing in April 2005, and this matter was remanded 
for further development in August 2006.


FINDING OF FACT

In November 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew the appeal of the issue of 
an initial evaluation for post-traumatic stress disorder 
(PTSD) greater than 50 percent.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of an initial evaluation for 
post-traumatic stress disorder (PTSD) greater than 50 
percent.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

Subsequent to the August 2006 Board remand regarding the 
issue on appeal, the veteran's representative submitted 
correspondence in November 2007, indicating that the veteran 
desired to withdraw his appeal of an initial evaluation for 
post-traumatic stress disorder (PTSD) greater than 50 
percent.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter, and the issue of an initial 
evaluation for post-traumatic stress disorder (PTSD) greater 
than 50 percent is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


